CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated February 17, 2017, relating to the financial statements and financial highlights, which appear in Vanguard Balanced Index Fund and Vanguard Managed Payout Funds (constituting Vanguard Valley Forge Funds) Annual Reports on Form N-CSR for the year ended December 31, 2016. We also consent to the references to us under the headings Financial Highlights, Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in such Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania April 24, 2017
